Citation Nr: 1225337	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  02-09 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cervical disc disease.

2.  Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Appellant served on active duty (AD) in the Air Force from January 1973 to October 1981 and had subsequent service in the Texas Air National Guard from August 1983 to March 2003, including on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  The claims on appeal relate to his National Guard service. 

This appeal to the Board of Veterans' Appeals (Board) is from a May 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

As support for his claims, the Appellant testified at a March 2003 hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing. 

The Board remanded the claims in September 2003 and February 2009 for further development and consideration.


FINDING OF FACT

Even if accepting the Veteran had cervical and lumbar spine disabilities in 2002 when filing his claims for service connection for these conditions, they nonetheless are less likely than not caused by, related to, or worsened beyond their natural progression by his military service - including especially his immediately preceding service during 2001 while on ACDUTRA.



CONCLUSION OF LAW

There was no presumption of soundness when the Veteran entered into service in the Texas Air National Guard from August 1983 to March 2003, and his 
pre-existing cervical and lumbar spine disabilities, to the extent present since the filing of these claims, were not chronically aggravated during or by his service beyond their natural progression, and any arthritis affecting these segments of his spine may not be presumed to have been incurred in service, either.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is required to ensure that VA's duty-to-notify-and-assist obligations have been satisfied under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

The duty to notify has been satisfied in this particular instance by way of letter to the Veteran dated in March 2002, which properly informed him of the evidence required to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter was issued prior to the initial adjudication of his claims in May 2002, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The letter substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), by identifying the evidence necessary to substantiate his claims and explaining the relative duties and responsibilities of him and VA in obtaining the necessary evidence to support his claims.  While the notification did not also advise him of the "downstream" disability rating and effective date elements of his claims, especially seeing as though that letter was issued prior to the decision in Dingess, this is nonetheless ultimately inconsequential, so at most nonprejudicial, i.e., harmless error, since the underlying claims for service connection are being denied, in turn meaning the "downstream" disability rating and effective date elements of the claims are moot.  38 C.F.R. § 20.1102.  The U.S. Supreme Court has clarified that VCAA notice errors, even if established as having occurred, are not presumptively prejudicial, rather, must be determined on a case-by-case basis.  And as the pleading party, the Veteran, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claims that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  He submitted personal statements, copies of his service treatment records (STRs), VA, and private treatment records.  The RO also obtained his STRs, VA and private treatment records, and arranged for VA compensation examinations for a medical opinion concerning whether he has a cervical or lumbar spine disability and, if determined he does, whether it was aggravated by his military service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the examiner did not provide medical comment on whether any current cervical or lumbar condition is etiologically related to the Veteran's military service, this was unnecessary since, according to the results of that evaluation, he did not have any then current cervical or lumbar disc disease or other condition to account for his subjective complaints of pain.  Further in this regard, the examiner found that the Veteran's lumbar and cervical spine was normal according to the results of physical examination and review of the Veteran's claims files.  And the other competent medical evidence in the file also does not confirm he has a current disorder affecting his spine such as would be reflected by a pertinent diagnosis.

The Board, in part, remanded these claims in February 2009 to obtain an examination to determine whether any National Guard service had aggravated a back injury caused by a third motor vehicle accident in December 1991.  In addition, any treatment records regarding this accident were to be obtained.  No treatment records were obtained and the examiner who performed the January 2012 VA compensation examination, on remand, made no reference to this motor vehicle accident.  Since, however, that examiner found no current cervical or lumbar spine disability, no such opinion was necessary inasmuch as there was no suggestion of any additional disability, so including that could be a result or consequence of that motor vehicle accident.  The Board is therefore satisfied there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (A Veteran is entitled, as a matter of law, to compliance with a remand directive, and the Board itself commits error in failing to ensure compliance).  See also, however, Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when "substantial", though not "exact", compliance will suffice).

The Veteran has failed to establish the most preliminary evidentiary requirement for service connection, i.e., show that he has current disability.  In this absence of proof of current disability, there necessarily cannot be any present disability to attribute to his military service, including by way of aggravation.  The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.


II.  Analysis

The Appellant as mentioned served on AD in the Air Force from January 1973 to October 1981 and had subsequent service in the Texas Air National Guard from August 1983 to March 2003, including on ACDUTRA and INACDUTRA.  But his claims on appeal specifically concern his National Guard service.

His STRs dated in February 2001 noted that he was involved in a motor vehicle accident, not while on duty, and sustained herniated lumbar discs.  A February 2002 note indicated he had been on limited duty since February 2001, so since that motor vehicle accident, and resultantly was unable to participate in a fitness evaluation.  The progress note also indicated an October 2001 magnetic resonance imaging (MRI) confirmed both cervical and lumbar disc herniations.

In February 2002, he acknowledged that he had injured his neck and back in motor vehicle accidents in December 1991, May 2000 and June 2001.  He conceded these motor vehicle accidents did not occur while he was on military duty.  He maintained, however, that his subsequent period of service in the Texas Air National Guard in September and December 2001 had chronically aggravated these pre-existing neck and back injuries.

In an April 2002 letter, his private neurologist, A.S., M.D., stated that he had seen the Veteran in consultation in March 2002 and that he had back pain that radiated into his lower extremities.  The pain had occurred after a motor vehicle accident in 2000 and had become worse after another motor vehicle accident in 2001.  This physician's neurological examination was completely normal, and an electromyogram (EMG) of the Veteran's lower extremities revealed no evidence of lumbosacral radiculopathy.  This physician indicated the Veteran had lumbar spine arthritis, a condition also called lumbar spondylosis.


In October 2002, the Veteran underwent anterior cervical spine decompression fusion of C3-C4.  A report of the Texas Workers' Compensation Commission neurological evaluation dated in March 2003 is of record.  The diagnosis was mild C5-C6, C6-C7 radiculopathy and moderately-severe left ulnar entrapment neuropathy.

A private MRI and X-rays of the lumbar spine were obtained in September 2003.  The diagnosis was mild narrowing of the L1-L2, L4-L5, and L5-S1 disc spaces.  No other gross osseous abnormality was present.

A VA spine examination was conducted in October 2005.  In a November 2005 addendum, the examiner stated the Veteran had pre-existing motor vehicle accidents in 2000 and 2001.  He was temporarily profiled in February 2001.  Therefore, the examiner concluded that it was at least as likely as not that there was aggravation of the pre-existing disability due to ACDUTRA in September and December 2001.  In another addendum in December 2005, however, the examiner stated that the aggravation of the Veteran's degenerative disc disease and degenerative joint disease of the cervical and lumbar spine is of 
mild-to-moderate degree.  "The baseline appears to be of similar degree."

According to 38 C.F.R. § 4.22, in cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into active service, whether the particular condition was noted at time of entrance into the active service, or it is determined upon the evidence of record to have existed at that time.  It is necessary, therefore, in all cases of this character to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  The resulting difference will be recorded on the rating sheet.  If the degree of disability at the time of entrance into the service is not ascertainable in terms of the schedule, no deduction will be taken.


A VA neurological examination was conducted in March 2006.  The diagnoses were chronic posttraumatic cervical pain with left upper extremity radiculopathy, most likely secondary to degenerative disc disease of the cervical spine; and chronic posttraumatic lumbar pain with radicular features (worse on the left), most likely secondary to degenerative disc disease of the lumbosacral spine.  In a March 2009 addendum, the examiner stated that the original examination report was made with the mistaken impression that the Veteran had sustained the 2000 and 2001 motor vehicle accident injuries while on military duty.  It was unclear to the examiner whether any cervical or lumbar symptoms actually had progressed during the Veteran's brief return to duty in December 2001.  The examiner surmised that this question of whether there was any exacerbation of the Veteran's cervical or lumbar condition due to military duty in December 2001 could not be answered without resorting to speculation.

But a VA spine examination subsequently was conducted in October 2007.  And after a review of the Veteran's claims files, the examiner opined that the Veteran had pre-existing cervical and lumbar conditions before serving on ACDUTRA in September and December 2001, as documented in his private treatment records.  The examiner believed it less likely than not this service aggravated the Veteran's pre-existing conditions beyond their natural progression.  The examiner's rationale was that the Veteran was on light duty and there was no history of injury during these periods of service.

The Veteran more recently had another VA examination in January 2012.  The examiner stated that "[a]mazingly enough he shows no current disability."  The examiner pointed out that physical examination of the Veteran's cervical and lumbar spine was normal.  He also noted the Veteran had been examined by several VA compensation physicians, who had indicated there was no aggravating factor.  This examiner also confirmed that his opinion was based on a review of the claims files, including the Veteran's STRs and post-service treatment records.


Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Certain diseases are considered chronic, per se, including arthritis, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3). 

National Guard duty, however, is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  
Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state [Air] National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

Here, the Veteran was ordered into service by the President of the United States and, therefore, satisfies this basic eligibility requirement.

But, still, to the extent he is alleging that his current cervical and lumbar spine disabilities are a result of injury or disease aggravated during his time in the Texas Air National Guard, the Board notes that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Similarly, for the Appellant to achieve "Veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (though not disease) incurred or aggravated during INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

A Veteran is presumed to be in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306.


VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25, 178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  VA amended 38 C.F.R. § 3.304(b), effective May 4, 2005, to reflect this change in the interpretation of 38 U.S.C.A. § 1111 by the Federal Circuit Court and VA's General Counsel to require this two-prong test.

Establishing entitlement to service connection generally requires having:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim, even if now resolved; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain evidentiary presumptions, such as the one already alluded to regarding the presumption of sound condition when entering service, but also the presumption of aggravation during service of pre-existing diseases or injuries that undergo an increase in severity during service, and the presumption of service incurrence for certain diseases like arthritis that manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, generally one year, are provided by law to assist Veterans in establishing their entitlement to service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309(a).  Notably, however, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to Appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").  See, too, Smith v. Shinseki, 24 Vet. App. 40 (2010); and Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

There is no current cervical or lumbar spine disability to relate to the Veteran's military service, including by way of aggravation of any pre-existing disability beyond its natural progression during or as a result or consequence of his service in the Texas Air National Guard during 2001.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

His earlier-dated treatment records, however, show diagnoses of cervical and lumbar spine disabilities made by physicians in 2002 and shortly thereafter.  So this is sufficient to satisfy the requirement of current disability.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court clarified that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  Thus, the Board must next address any potential relationship or correlation between the cervical and lumbar spine disabilities shown in years past, albeit since the filing of these claims, and the Veteran's military service, including by way of aggravation of any 
pre-existing disability beyond its natural progression.

The Board affords no probative weight to the opinion of the VA examiner who conducted the November 2005 examination because, in a later December 2005 addendum that examiner stated that "[t]he baseline appears to be of similar degree."  This indicates that, although the examiner believed the Appellant's disabilities were worsened by his service, it was not, in actuality, to the point that he had any additional disability of the type contemplated by 38 C.F.R. § 4.22.  That is to say, there was no quantifiable delta or difference in disability over and above the amount he had when beginning his service in 2001 since, according to even this examiner, the baseline was essentially or virtually the same.

Especially in comparison, the Board affords greater probative weight to the opinion of the VA examiner who conducted the more recent January 2007 examination and opined that it is less likely than not the Veteran's National Guard service aggravated his cervical and lumbar conditions beyond their natural progression.  The Board finds this additional VA examiner's opinion is entitled to considerably more probative weight because it has the proper factual foundation and predicate.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  He considered the Veteran's past military, health and social histories; in other words, the opinion is not just based on data and conclusions or review of the claims files.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion also is buttressed by the even more recent results of the additional VA examination in January 2012, when the examiner simply was unable to detect or discern any present disability referable to the cervical and lumbar segments of the Veteran's spine.  This most recent examiner pointed out that physical examination of the Veteran's cervical and lumbar spine was grossly normal.  He also noted the Veteran had been examined by several other VA compensation physicians, who had indicated there was no aggravating factor.  Cf. Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board also has considered the Veteran's lay statements.  But while he is certainly competent to state his personal belief that his cervical and lumbar spine symptoms were worse after his service in September and December 2001, than before, he is not competent or qualified, as a layman, to state that those periods of service aggravated any such disabilities beyond their normal or natural progression.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Independent medical evidence is needed to support a finding that a pre-existing disability increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered "aggravation in service" unless the  underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997).  And the mere fact that there was no objective clinical indication of any present disability during the most recent VA examination in January 2012 tends to go against this notion.  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation (even if it applied in this case, which it does not because the service in question was ACDUTRA) does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Since the Board does not find the Veteran's lay statements to be competent to establish the missing elements of his claim, establishing that his pre-existing cervical and lumbar spine disabilities were aggravated during or by his service, there is no need to also consider the credibility of his lay statements, even though this, too, affects their ultimate probative value.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102. 

Here, for the reasons and bases discussed, the Board finds that the preponderance of the evidence is against the claims.  So there is no reasonable doubt to resolve in the Veteran's favor, and the claims must be denied.  Id.


ORDER

The claims for service connection for cervical and lumbar spine disabilities are denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


